Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the Request for Continued Examination (RCE) and the amendment 4/29/2022, is a non-final office action. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 
Response to Amendments and Arguments
3.	Independent claims 1, 9 and 14 are amended to include new limitations that were not previously presented. The amendment adds the limitations of monitoring transmission times for one or more upstream transmission grants, controlling a duty cycle of the power amplifier based on the transmission times and controlling the duty cycle of the power amplifier by forgoing one or more upstream transmission grants. The previously cited prior art discloses these limitations. Ouzillou discloses a method of protecting power amplifiers. Paragraph 0002 discloses power amplifiers are susceptible to damage at high temperatures. High temperatures can be caused due to a high duty cycle from data transmission. Paragraph 0026 discloses the controller can take a number of actions to help lower the temperature of  the power amplifier such as reducing the duty cycle, dropping the call and shutting down the power amplifier. Paragraph 0006 further discloses a control circuit changes operation depending on one or more temperature thresholds being reached. In one example, the control circuit shuts down the power amplifier in response to a sensed temperature. In another example, the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed. Ouzillou discloses forgoing transmissions when the temperature threshold is reached by dropping a call or shutting down a power amplifier, which will end the data transmission. Ljung discloses a communication system where the base station controls when the terminal transmits via uplink transmission grants. The terminal may request the base station to throttle uplink transmissions to reduce its power amplifier’s power consumption as stated in paragraph 0008. The power consumed by the power amplifier will effect the temperature of the power amplifier. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. Therefore, Ljung discloses monitoring the transmission times for one or more upstream transmission grants and controlling the duty cycle based on those transmission times.
	Applicant states Ouzillou is entirely silent on the application of the proposed method on a power amplifier of a cable modem on page 9 of the remarks. However, the combination of references used to reject the claims discloses this feature. Ouzillou discloses the processing circuity recited in the amended claims. The combination of Ouzillou and Ljung does not disclose the transmitter is a cable modem. Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
	Applicant states the measures being taken to decrease the temperature of Ouzillou are all taken without considering the adverse effects caused by the measures as stated on pages 9-10 of the remarks. The examiner disagrees. As stated in the advisory action mailed 4/11/2022, one or ordinary skill in the art would know the ramifications of a transmission ending and having to reestablish the previous communication. Ouzillou makes a tradeoff between the potential damage to the transmitter circuitry of the power amplifier at high temperatures and the inconvenience of dropping a call or shutting off the power amplifier. Though reducing the duty cycle would limit the amount of data being conveyed for a period of time, this limitation, compared to the transmitter circuit being damaged by the higher temperatures or by becoming inoperable due to that damage, is preferable. The examiner believes this is the purpose of the invention of Ouzillou. 
	Applicant states Schemmann is entirely silent on the topic of measuring or controlling a temperature of the power amplifier on pages 10-11 of the remarks. However, the combination of references used in the rejection of the claims discloses these feature. Please see the remarks stated above and the rejections of the claims stated below. Applicant state Ljung is also silent on the topic of measuring or controlling a temperature of a power amplifier on page 11 of the remarks. However, Ljung discloses measuring and controlling the power consumed by the power amplifier. Applicant states Ljung is silent on forgoing transmissions that were granted to the terminal device in order to control the power amplifier. The examiner disagrees. As stated above and in the rejections of the claims stated below, Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants.  Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.
	The newly added claims are rejected as stated below.
	The pending claims are rejected and the rejections of the claims are stated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 6, 8-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ouzillou et al (US 2006/0003713) in view of Ljung (US 2014/0038588) further in view of Schemmann et al (US 2018/0183387).
	Regarding claim 1, Ouzillou discloses a control apparatus (Figure 1: controller 114), the control apparatus comprising:
interface circuitry for communicating with one or more other components (Figure 1: controller 114 is coupled to the power amplifier 110.); and 
processing circuitry configured to: 
obtain information on a temperature of a power amplifier from temperature measurement circuitry (Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.), 
monitor transmission times for one or more upstream transmissions (Paragraph 0026 discloses the controller can take a number of actions to help lower the temperature of the power amplifier such as reducing the duty cycle, dropping the call and shutting down the power amplifier. Paragraph 0006 further discloses a control circuit changes operation depending on one or more temperature thresholds being reached. In one example, the control circuit shuts down the power amplifier in response to a sensed temperature. In another example, the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed.); and 
control a duty cycle of the power amplifier based on the information on the temperature (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.) and the transmission times (Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed.),
wherein the processing circuity controls the duty cycle of the power amplifier by forgoing one or more upstream transmission grants (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. This control of the duty cycle by choosing to give up one or more upstream grants is accomplished by ending the communication when a call is dropped or the PA is shut down. This will forgo all grants at least until communication is reestablished.).  
Ouzillou does not disclose wherein the processing circuitry controls the duty cycle of the power amplifier by sending a request for an adjustment to the rate of upstream transmission grant requests.
Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. The transmission times were monitored and the duty cycle is controlled to a new duty cycle according to those transmission times. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The change is an example of forgoing one or more upstream transmission grants. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ljung into the control apparatus of Ouzillou. BY better controlling power consumption of the power amplifier, the system can be optimized and power and cost of operating the system can be minimized.
The combination of Ouzillou and Ljung does not disclose the transmitter is a cable modem. 
Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
Regarding claim 2, the combination discloses wherein the adjustment is for a lower rate of upstream transmission grant requests of the cable modem (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the rate of requests since the communication will be stopped. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The transmissions will be reduced so the rate will be lowered as shown in the figures.).  
Regarding claim 3, the combination discloses wherein the request for a lower rate is a request to set a lower maximum sustained rate for transmissions of the cable modem (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the maximum sustained rate since the communication will be stopped. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The transmissions will reflect a lower maximum sustained rate as shown in the figures.).  
Regarding claim 5, the combination discloses wherein the processing circuitry is configured to lower the duty cycle of the power amplifier if the information on the temperature indicates that the temperature of the power amplifier is above a temperature threshold (Ouzillou: Figure 2: is sensed temperature >T1? 2-22, Take actions 2-24. Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.).  
Regarding claim 6, the combination discloses wherein the processing circuitry is configured to control the duty cycle of the power amplifier by sending a request for a lower rate of upstream transmission grants requests (Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.) if the information on the temperature indicates that the temperature of the power amplifier is above a lower temperature threshold (Ouzillou: the method shown in figure 2 and described in paragraph 0019: The method senses the temperature. When the temperature is above a second temperature T1, actions are taken. Paragraph 0026: Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting down the PA will lower the rate of requests. Dropping a call will reduce the request in that single communication. Renegotiating communication parameters with the base station could also adjust the number of requests for upstream transmissions. Paragraph 0006: in one example, the control circuit shuts down the power amplifier. In another example, the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier.), and to lower the duty cycle of the power amplifier by forgoing one or more upstream transmission grants if the information on the temperature indicates that the temperature of the power amplifier is above a higher temperature threshold (Ouzillou: the method shown in figure 2 and described in paragraph 0019: The method senses the temperature. When the temperature is above a second temperature T2, the power amplifier is shut down. Since the power amplifier is shut down, no signals are transmitted. Figures 3, 4 and 5 show threshold temperature T1 is less than threshold temperature T2.).  
Regarding claim 8, the combination discloses wherein the request is a control signal to an upstream control circuitry of the cable modem, to trigger the upstream control circuitry to request upstream transmission grant requests at a lower rate (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.).  
Regarding claim 9, Ouzillou discloses a transmitter device (figure 1) comprising: 
a power amplifier for amplifying a transmission signal of the transmitter device (figure 1); and 
temperature measurement circuitry for determining information on a temperature of the power amplifier (figure 1: controller 114. Figure 2 discloses the temperature is sensed 2-10).  
obtaining information on a temperature of a power amplifier from temperature measurement circuitry (Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.), 
monitor transmission times for one or more upstream transmissions (Paragraph 0026 discloses the controller can take a number of actions to help lower the temperature of the power amplifier such as reducing the duty cycle, dropping the call and shutting down the power amplifier. Paragraph 0006 further discloses a control circuit changes operation depending on one or more temperature thresholds being reached. In one example, the control circuit shuts down the power amplifier in response to a sensed temperature. In another example, the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed.); and 
controlling a duty cycle of the power amplifier based on the information on the temperature (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.) and the transmission times (Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed.) by forgoing one or more upstream transmission grants (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. This control of the duty cycle by choosing to give up one or more upstream grants is accomplished by ending the communication when a call is dropped or the PA is shut down. This will forgo all grants at least until communication is reestablished.).  

Ouzillou does not disclose wherein the processing circuitry controls the duty cycle of the power amplifier by sending a request for an adjustment to the rate of upstream transmission grant requests.
Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. The transmission times were monitored and the duty cycle is controlled to a new duty cycle according to those transmission times. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The change is an example of forgoing one or more upstream transmission grants. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ljung into the control apparatus of Ouzillou. BY better controlling power consumption of the power amplifier, the system can be optimized and power and cost of operating the system can be minimized.
The combination of Ouzillou and Ljung does not discloses the transmitter device is a cable modem. 
Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
Regarding claim 10, the combination discloses wherein the temperature measurement circuitry is integrated in the power amplifier (Ouzillou: paragraph 0019: in another example, the controller 114 is formed on the same integrated circuit as the power amplifier 110.).
Regarding claim 11, the combination discloses wherein the temperature measurement circuitry is separate from the power amplifier (Ouzillou: paragraph 0019: in one example, the controller 114 is an external baseband controller, which controls the operation of the power amplifier 110. In another example, the controller 114 is formed on the same integrated circuit as the power amplifier 110.).  
Regarding claim 12, the combination discloses wherein the cable modem is a cable modem for communicating based on the Data Over Cable Service Interface Specification, DOCSIS (Schemmann: paragraph 0037: DOCSIS enables IP packets to pass between devices. Paragraph 0036 further describes the DOCSIS protocol.).  
Regarding claim 13, the combination discloses interface circuitry for communicating with one or more other components (Ouzillou: Figure 1: controller 114 is coupled to the power amplifier 110.); and 
processing circuitry configured to: 
obtain information on a temperature of a power amplifier from temperature measurement circuitry (Ouzillou: Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.), and 
sending the request to the upstream control circuitry via the interface circuitry Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.).
Regarding claim 14, Ouzillou discloses a control method for a transmitting device (Figure 2), the control method comprising: - 24 -AC4792-EP-USINT200211PAEPUS 
obtaining information on a temperature of a power amplification means of the cable modem from temperature measurement means of the cable modem (Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.), 
monitor transmission times for one or more upstream transmissions (Paragraph 0026 discloses the controller can take a number of actions to help lower the temperature of the power amplifier such as reducing the duty cycle, dropping the call and shutting down the power amplifier. Paragraph 0006 further discloses a control circuit changes operation depending on one or more temperature thresholds being reached. In one example, the control circuit shuts down the power amplifier in response to a sensed temperature. In another example, the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed.); and 
controlling a duty cycle of the power amplification means based on the information on the temperature (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.) and the transmission times (Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place. Ouzillou will control the duty cycle based on the timing of these transmissions and the corresponding temperature being sensed.),
wherein controlling the duty cycle is done by forgoing one or more upstream transmission grants (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. This control of the duty cycle by choosing to give up one or more upstream grants is accomplished by ending the communication when a call is dropped or the PA is shut down. This will forgo all grants at least until communication is reestablished.).  
Ouzillou does not disclose wherein controlling the duty cycle of the power amplifier by sending a request for an adjustment to the rate of upstream transmission grant requests.
Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. The transmission times were monitored and the duty cycle is controlled to a new duty cycle according to those transmission times. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The change is an example of forgoing one or more upstream transmission grants. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ljung into the control apparatus of Ouzillou. BY better controlling power consumption of the power amplifier, the system can be optimized and power and cost of operating the system can be minimized.
The combination of Ouzillou and Ljung does not disclose the transmitter is a cable modem. 
Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
Regarding claim 15, the combination discloses wherein the adjustment is for a lower rate of upstream transmission grant requests of the cable modem (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the rate of requests since the communication will be stopped. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The transmissions will be reduced so the rate will be lowered as shown in the figures.).  
Regarding claim 16, the combination discloses wherein the request for a lower rate is a request to set a lower maximum sustained rate for transmissions of the cable modem (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the maximum sustained rate since the communication will be stopped. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The transmissions will reflect a lower maximum sustained rate as shown in the figures.).  
Regarding claim 18, the combination discloses wherein the method is configured to lower the duty cycle of the power amplifier if the information on the temperature indicates that the temperature of the power amplifier is above a temperature threshold (Ouzillou: Figure 2: is sensed temperature >T1? 2-22, Take actions 2-24. Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.).  
Regarding claim 19, the combination discloses wherein the method is configured to control the duty cycle of the power amplifier by sending a request for a lower rate of upstream transmission grants requests (Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.) if the information on the temperature indicates that the temperature of the power amplifier is above a first temperature threshold (Ouzillou: the method shown in figure 2 and described in paragraph 0019: The method senses the temperature. When the temperature is above a second temperature T1, actions are taken. Paragraph 0026: Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting down the PA will lower the rate of requests. Dropping a call will reduce the request in that single communication. Renegotiating communication parameters with the base station could also adjust the number of requests for upstream transmissions. Paragraph 0006: in one example, the control circuit shuts down the power amplifier. In another example, the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier.), and to lower the duty cycle of the power amplifier by forgoing one or more upstream transmission grants if the information on the temperature indicates that the temperature of the power amplifier is above a second temperature threshold (Ouzillou: the method shown in figure 2 and described in paragraph 0019: The method senses the temperature. When the temperature is above a second temperature T2, the power amplifier is shut down. Since the power amplifier is shut down, no signals are transmitted.).  
Regarding claim 20, the combination discloses wherein the second temperature threshold is higher than the first temperature threshold (Ouzillou: Paragraph 0019: threshold temperature T1 is less than threshold temperature T2.).  
Regarding claim 21, the combination discloses wherein the request is a control signal to an upstream control circuitry of the cable modem, to trigger the upstream control circuitry to request upstream transmission grant requests at a lower rate (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.).  
Regarding claim 22, the combination discloses a machine-readable storage medium including program code, when executed, to cause a machine to perform the method of claim 14. Ouzillou discloses the controller 114 of figure 1. The controller will carry out the algorithm as shown in figure 2. Ouzillou does not disclose the structure of the controller. Schemmann discloses a method may be executed by software and the media bearing that software can be a non-transitory computer readable medium in paragraphs 0099-0101. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the algorithm of the combination of Ouzillou and Ljung on to a non-transitory computer readable medium as taught by Schemmann to reduce the size of the circuitry
Regarding claim 23, the combination discloses wherein the adjustment of the rate of upstream transmission grants that is requested shows a negative correlation with the temperature of the power amplifier (Ouzillou: Figure 2: Ouzillou discloses reducing the amount of transmission when the power amplifier’s temperature exceeds a threshold. Ljung: paragraph 0008: limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption.).
Regarding claim 24, the combination discloses wherein additional upstream transmission grants are requested when one or more upstream transmissions are forgone (Ouzillou: paragraph 0019: in one example, the threshold temperature T3 corresponds to a temperature where it would be safe to restart the power amplifier.).
Regarding claim 25, the combination discloses forgoing one or more upstream transmission grants comprising skipping one or more upstream transmission grants based on the monitored transmission times (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Ouzillou monitors the transmission times of the transmissions from the power amplifier since the control circuit will know the power amplifier is on and that a call is taking place.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/18/2022